[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON PLAINTIFF'S MOTION FOR CLARIFICATION AND DEFENDANT'S MOTION TO OPEN JUDGMENT
The plaintiff questions whether in addition to monthly alimony, the court intended to impose upon the plaintiff the obligation to pay "the mortgage, taxes, insurance and carrying charges and pay for all repairs not in excess of $250.00 per repair", as stated, beginning on line 9 of page 5 of the memorandum of decision. Such an inquiry is well taken, because upon review of the entire memorandum of decision, it is apparent that the court intended the defendant and not the plaintiff to have this obligation.
The defendant seeks to reopen the judgment to extend out the period fixed for the payment of monthly alimony, alleging that a five-year period is unfair and inequitable under our statutes and case law. At oral argument the defendant cited Roach v. Roach, 20 Conn. App. 500 and O'Neil v. O'Neil 13 Conn. App. 300 in support of her position.
The court has reconsidered its decision in light of the opinion delivered in these cases and finds that not only were the factual situations markedly different, but the alimony award in this case is consistent with principles enunciated therein. Additionally, the award was not made nonmodifiable as to term, so there is no limitation on the defendant's ability to move for an extension or the five-year CT Page 4333 period should conditions warrant. Scoville v. Scoville, 179 Conn. 277.
The judgment is corrected in accordance with the above.
MOTTOLESE, J.